Citation Nr: 1231294	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to status as a veteran for purposes of Department of Veterans Affairs benefits. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In a March 2010 substantive appeal, the appellant requested a hearing before the Board by videoconference from the RO.  He withdrew the request in writing in May 2010. 

A review of the Virtual VA paperless claims processing system was performed.  The appellant does not have a virtual file. 


FINDING OF FACT

There is no competent and credible evidence that the appellant served in the active military, naval, or air service and was discharged or released under conditions other than dishonorable.


CONCLUSION OF LAW

The criteria for status as a veteran have not been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 1521 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In September 2008, the RO received the appellant's claim for service connection for 16 disabilities and for a non-service-connected pension.  The same month, the RO provided a notice that met the requirements.  The notice advised the appellant that evidence of active duty military service from the applicable service department was necessary to establish status as a veteran.  The RO provided additional notices in December 2008 and April 2009 advising the appellant of the unsuccessful efforts expended to recover evidence of active duty service and requested that the appellant provide any primary or alternate documents that could assist in a search.  The appellant provided documents as discussed below.  VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The appellant contends that he performed active duty service in the U.S. Air Force from May 1968 to July 1974 including service in the Republic of Vietnam in 1969-1970.   

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.1 (d).  Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  A non-service connected pension is available for veterans who meet certain service requirements that include active military, naval, or air service during a period of war.  38 U.S.C.A. § 1521.  

In a September 2008 claim, the appellant provided his first and last names and middle initial as captioned above.  He provided a social security number, birth date, and approximate dates of service in the U.S. Air Force including years served in Vietnam.  He noted that his rank was Major General.  His reported disabilities included shrapnel wounds and treatment aboard a U.S. aircraft carrier in 1968.  In July 2009, the appellant provided additional information including a birth certificate that confirm his name and birth date, and an Air Force service number.  He reported that an Air Force office at Randolph Air Force Base held a pay voucher for several thousand dollars with his name and service number.  He further described an event in combat when his aircraft operating from an aircraft carrier fired on a tank with children riding on it.   

In October 2008 and April 2009, the RO requested verification of the appellant's active service from the National Personnel Records Center (NPRC) and from the VA Military Records and Research Branch using the correct name, social security number, date of birth, and the contended dates of service in the Air Force.  Both sources reported that no records of service could be located.  

The appellant submitted copies of a June 2009 letter from the U.S. Air Force Review Board Office at Randolph Air Force Base responding to the appellant's request for copies of military records.  A representative noted that the office did not hold records but processed applications for the Air Force Board for Correction of Military Records.  The representative noted that a request for records was made to NPRC on his behalf.  Although some "auxiliary" documents had the same name, no records matched his name and social security number.  The NPRC reported that a 1973 fire destroyed many Army and Air Force records.  However, the appellant submitted a page from the NPRC internet site that noted the lost Air Force records were for veterans discharged prior to 1964.  

The appellant also submitted news, internet blog articles, and excerpts from a VA Inspector General report regarding improper shredding of documents at certain VA Regional Offices and the withholding of classified special operations mission documents by the Department of Defense.  He submitted a notice from the American Legion reporting that an audit of that organization's records revealed the appellant's service in the Air Force in Vietnam.  The notice requested a fee to "confirm" the appellant's benefit file.  

In August 2010, the appellant submitted another VA claim form for service connection for six of the original disorders and for a non-service-connected pension.  The appellant reported that he served on active duty from June 1968 to November 1973 with service in Vietnam from September 1968 to November 1973.  He reported the same full name, social security number, and Air Force service number and indicated that his rank was lieutenant. 

In May 2011, the appellant submitted records of private medical treatment from several providers with a waiver of consideration of the evidence by the RO.   Records for treatment for physical disorders contained no observations or clinical notes associated with military service.  Records of psychiatric care showed that the appellant has been diagnosed and treated for posttraumatic stress disorder by two clinicians who attributed the disorder in part to traumatic events in combat.  The attending psychologist and psychiatrist did not refer to records or information other than the appellant's own description of the events.  

In November 2011, the appellant submitted documents dated in September 2010 from the Selective Service System.  He did not submit a waiver of consideration of this evidence by the RO.  The documents showed that the appellant registered in the System shortly after his 18th birthday in 1965.  In April 1965, the appellant was classified 1-A indicating that he was qualified for military service.  He underwent a physical examination in August 1965 and was found not qualified.  The System assigned a classification of 1-Y in September 1965 indicating that he was qualified to serve only in a time of war or national emergency.  A note on the report indicated that this classification was abolished in 1971 and that reclassifications were to be assigned by local offices.  In August 1972, the appellant was classified as 4-F indicating that he was not qualified for military service.  Sections on the report for date of entry on active duty, branch of service, mode of entry, and date of separation are blank.  

Publicly available information from the Selective Service System showed that a draft lottery was conducted in 1970 for all registrants born from 1944 to 1950.  The lottery assigned numbers to birth dates so that men with that number or any lower number would be called for service if qualified.  The appellant's birth date number was [redacted].  The highest number called for this group was 195.  

When pertinent evidence is received after an appeal has been certified to the Board, the Board must refer such evidence to the Agency of Original Jurisdiction (AOJ) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37 (b); 20.1304 (c) (2011).  The issue in this case is whether the appellant served on active duty.  Previously received evidence was found to be insufficient to confirm active duty service, and the Board concludes that the Selective Service evidence is cumulative because it also does not provide any indication of active duty service.  Therefore, referral to the AOJ is not required.   

The Board concludes that the appellant is not a veteran because there is no service department or other evidence of acceptance into active military, naval, or air service and performance of active duty.  

Representatives of NPRC and the Air Force Review Board responded to multiple inquiries from the RO and from the appellant and were unable to recover evidence of active service using the appellant's correct name, social security number, and date of birth.  The appellant provided inconsistent information on the dates of his service and his rank as well as unlikely circumstances such as flying Air Force aircraft from a Navy aircraft carrier during the Vietnam conflict.  It is not credible that his records were lost in a fire at NPRC because records of his contended service were not affected by the fire.   A solicitation from the American Legion is not competent evidence because it is not from a service department nor does the Legion indicate the source of information used to identify the appellant as a veteran.  The reports of the VA Inspector General are not relevant as the ROs involved were not the offices of jurisdiction handling his claim.  The contention that classified records of service in special operations are being withheld is not credible because service personnel records of enlistment and discharge are not classified.  

The Board places greatest probative weight on the Selective Service Records that indicate that the appellant was not in a group called for service, was classified as unqualified during his contended period of service, and failed to show that he performed any active duty service.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Status as a veteran is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


